[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  ________________________                 FILED
                                                  U.S. COURT OF APPEALS
                         No. 10-11266               ELEVENTH CIRCUIT
                     Non-Argument Calendar            OCTOBER 21, 2010
                   ________________________              JOHN LEY
                                                          CLERK
               D.C. Docket No. 2:09-cr-14062-KMM-1

UNITED STATES OF AMERICA,


                                       lllllllllllllllllllllPlaintiff-Appellee,

                             versus

TYCHELLA LETREIN ROBINSON,


                                      lllllllllllllllllllDefendant-Appellant.

                   ________________________

                         No. 10-11273
                     Non-Argument Calendar
                   ________________________

               D.C. Docket No. 2:09-cr-14031-KMM-1
UNITED STATES OF AMERICA,

                                                   lllllllllllllllllllllPlaintiff-Appellee,

                                       versus

TYCHELLA LETREIN ROBINSON,


                                                 lllllllllllllllllllDefendant-Appellant.

                           ________________________

                   Appeals from the United States District Court
                       for the Southern District of Florida
                          ________________________

                                 (October 21, 2010)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

      Appeal No. 10-11273 stems from a Southern District of Florida indictment

charging Tychella Letrein Robinson and Patric Vanashaye Johnson with

conspiracy to use interstate wires and mail services to open bank accounts with the

personal identification information of third parties, in violation of 18 U.S.C. §§

1341, 1343, and 1344, with several substantive mail,wire, and bank fraud offenses,

and with aggravated identity theft, in violation of 18 U.S.C. § 1028(a)(1). Appeal

No. 10-11266 stems from a Southern District of Florida information charging



                                          2
Robinson with conspiracy to use interstates wire and mail services to open bank,

debit, and credit cards using stolen identities, in violation of 18 U.S.C. §§ 1341,

1342, 1343, and 1344. Pursuant to a plea agreement covering both cases,

Robinson pled guilty to the conspiracy charged in both cases and to two counts of

bank fraud, and two counts of aggravated identity theft in the first case. The

district court, in turn, sentenced her to prison as follows: concurrent terms of 51

months on the two conspiracy charges and on the two bank fraud counts and

consecutive 24 months’ terms on the aggravated identity theft counts, for a total

term of imprisonment of 99 months. Robinson now appeals her sentences.

      Robinson contends that her total sentence of 99 months is unreasonable

because the district court did not adequately and properly consider the sentencing

factors of 18 U.S.C. § 3553(a) or the arguments she addressed to those factors. In

particular, she contends that there is an unwarranted disparity between her

sentence and that of her co-conspirator and that a sentence at the low-end of her

Guidelines sentencing range and concurrent sentences on the aggravated identity

theft counts would have been sufficient, but not greater than necessary to comply

with the purposes of § 3553(a).

      We review “all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.”

                                          3
United States v. Livesay, 525 F.3d 1081, 1090 (11th Cir. 2008) (quotation

omitted). Pursuant to Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169

L.Ed.2d 445 (2007), we must review the sentencing process for both procedural

error and substantive reasonableness. Livesay, 525 F.3d at 1091. Procedural

errors occur when the district court fails to calculate or improperly calculates the

Guidelines sentencing range, treats the Guidelines as mandatory, fails to consider

the § 3553(a) factors, selects a sentence based on clearly erroneous facts, or fails

to explain adequately the chosen sentence. Id.

      A sentencing judge “should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.” Rita v. United States, 551

U.S. 338, 356, 127 S.Ct. 2456, 2468, 168 L.Ed.2d 203 (2007). A sentencing judge

is not required to state expressly on the record which, if any, § 3553(a) factors

were considered in determining a sentence. United States v. Ortiz-Delgado, 451

F.3d 752, 758 (11th Cir. 2006). Rather, “an acknowledgment by the district court

that it has considered the defendant’s arguments and the [statutory] factors in

section 3553(a) is sufficient under Booker[1].” United States v. Talley, 431 F.3d

784, 786 (11th Cir. 2005); see also Rita, 551 U.S. at 358, 127 S.Ct. at 2469


      1
          United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).

                                                4
(holding that a brief explanation of the sentencing decision was sufficient, in part,

because the record showed that the district court considered the defendant’s

supporting evidence).

      We examine substantive reasonableness “under an abuse of discretion

standard, taking into account the totality of the circumstances.” Livesay, 525 F.3d

at 1091 (quotations omitted). Our reasonableness review is deferential, and

requires us to “evaluate whether the sentence imposed by the district court fails to

achieve the purposes of sentencing as stated in section 3553(a).” Talley, 431 F.3d

at 788. “[T]here is a range of reasonable sentences from which the district court

may choose.” Id. The party challenging the sentence “bears the burden of

establishing that the sentence was unreasonable in light of [the] record and the

factors in section 3553(a).” Id. A sentence may be substantively unreasonable if a

district court unjustifiably relied on any one § 3553(a) factor, failed to consider

pertinent § 3553(a) factors, selected the sentence arbitrarily, or based the sentence

on impermissible factors. United States v. Pugh, 515 F.3d 1179, 1191-92 (11th

Cir. 2008). Although a sentence within the Guidelines sentencing range is not per

se reasonable, we have stated that we would ordinarily expect such a sentence to

be reasonable. See Talley, 431 F.3d at 787-88; see also Rita, 551 U.S. at 347, 127

S.Ct. at 2462-63 (noting that a sentence within the properly calculated Guidelines

                                          5
range “significantly increases the likelihood that the sentence is a reasonable

one.”).

      Pursuant to § 3553(a), the sentencing judge shall impose a sentence

“sufficient, but not greater than necessary,” to comply with the purposes of

sentencing. 18 U.S.C. § 3553(a). Namely, the purposes of sentencing include the

need for the sentence to reflect the seriousness of the offense, promote respect for

the law, provide just punishment for the offense, deter criminal conduct, protect

the public from future crimes of the defendant, and provide the defendant with

needed educational or vocational training or medical care. Id. § 3553(a)(2). The

judge must also consider the following factors in determining a particular

sentence: the nature and circumstances of the offense and the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. Id. § 3553(a)(1), (3)-(7). The weight accorded to the

§ 3553(a) factors is within the district court’s discretion. See United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007).

      A sentence within the Guidelines sentencing range necessarily accounts for

the need to avoid unwarranted sentencing disparities because the Sentencing

                                          6
Commission considered that factor in setting the sentencing ranges. Gall, 522

U.S. at 54, 128 S.Ct. at 599. Moreover, “[d]isparity between the sentences

imposed on codefendants is generally not an appropriate basis for relief on appeal”

because a sentence adjustment on that basis could create unwarranted disparities

between the sentence imposed on the defendant and those imposed on similar

defendants in other cases. United States v. Regueiro, 240 F.3d 1321, 1325-26

(11th Cir. 2001).

      We conclude that Robinson’s total sentence of 99 months is reasonable.

First, the sentence is procedurally reasonable because the district court correctly

calculated the Guidelines sentencing range, treated the Guidelines as advisory, and

considered the § 3553(a) sentencing factors. Second, based on the totality of the

circumstances, Robinson’s sentence, which is within the sentencing range, is

substantively reasonable. Based on Robinson’s conduct, which included that she:

(1) used stolen identities to obtain payday loans, open fraudulent online bank

accounts with multiple banks, and apply for credit cards; (2) took out payday loans

for eight to 15 people per week for two years; (3) successfully opened

approximately five fraudulent bank accounts per week from October 2008 until

January 2009; (4) had over 300 victims, including two banks; (5) was responsible

for a loss amount of over $1,200,000; and (6) continued to use stolen identity

                                          7
information to obtain payday loans and open fraudulent bank accounts after she

was arrested in January 2009, a total sentence at the high-end of the sentencing

range for the conspiracy and bank fraud and consecutive sentences for aggravated

identity theft were sufficient, but not greater than necessary, to promote respect for

the law, deter criminal conduct, and protect the public from future crimes by

Robinson. Moreover, Robinson has failed to demonstrate that any disparity

between her total sentence and her co-conspirator’s sentence is unreasonable,

especially given that the Guidelines account for the need to avoid unwarranted

sentencing disparities.

             Robinson’s sentences, as imposed, are accordingly

      AFFIRMED.




                                          8